Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Rudra Bahadur Pun, a native and citizen of Nepal, petitions for review of an order of the Board of Immigration Appeals (“Board”) dismissing his appeal from the immigration judge’s denial of his requests for asylum, withholding of removal and withholding under the Convention Against Torture. We have thoroughly reviewed the record, including the transcript of Pun’s merits hearing and his supporting evidence. We conclude that the record evidence does not compel a ruling contrary *328to the Board’s dismissal. See 8 U.S.C. § 1252(b)(4)(B) (2012); INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).
Accordingly, we deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.